[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                          MARCH 19, 2010
                            No. 09-15066
                                                            JOHN LEY
                        Non-Argument Calendar
                                                             CLERK
                      ________________________

                D.C. Docket No. 07-00501-CV-OC-10-GRJ


CHICK-FIL-A, INC.,

                                                    Plaintiff - Counter
                                                    Defendant-Appellee,

                                 versus

CFT DEVELOPMENT, LLC,
PANDA RESTAURANT GROUP, INC.,
PANDA EXPRESS, INC.,

                                                    Defendants-Counter
                                                    Claimants-Appellants.

                      _________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________
                            (March 19, 2010)

BEFORE TJOFLAT, WILSON and HILL, Circuit Judges.

PER CURIAM:
      This is an appeal from the grant by the district court of a declaratory

judgment and permanent injunction in favor of Chick-fil-A, Inc. (Chick-fil-A)

against CFT Developments, LLC, Panda Restaurant Group, Inc. and Panda

Express, Inc. (collectively, Panda Express). After discovery and a four-day bench

trial, the district court enforced a valid restrictive covenant precluding Panda

Express from constructing, leasing or operating a restaurant on property adjoining

Chick-fil-A in Mount Dora, Florida. It permanently enjoined Panda Express from

operating a restaurant on that property.

      We have thoroughly reviewed the record in this case, the briefs, the

arguments of counsel presented, and the well-reasoned findings of fact and

conclusions of law made by the district court. Finding no error, the judgment of

the district court is affirmed.

      AFFIRMED.




                                           2